                  Case 18-12808-KG             Doc 414        Filed 08/22/19         Page 1 of 4



                         1N THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE
                                                  --__
In re:                                                            ) Chapter 11

 WHITE EAGLE ASSET PORTFOLIO, LP, et al.,l                        ) Case No. 18-12808(KG)
                                                                    (Jointly Administered)

                                     Debtors.                     )


                                      CERTIFICATE OF SERVICE

                I, Colin R. Robinson, hereby certify that on the 22nd day of August, 2019, I
caused a copy the following documents)to be served on the individuals) on the attached
                of
service lists) in the manner indicated:

                 [Signed) Oi•der Scheduling Omnibus Hearing Date [Docket No. X10]



                                                      /s/Colin R. Robinson
                                                      Colin R. Robinson(DE Bar No. 5524)




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC(8312); and
Lamington Road Designated Activity Company (7738). The location ofthe Debtors' service address in these
chapter• I 1 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.


DOCS DE:222340.80 93856/001
                 Case 18-12808-KG       Doc 414   Filed 08/22/19   Page 2 of 4



White Eagle Asset Portfolio, LP, et al. —         Hand Delivet-y
2002 Service List(FCM)                            Zillah A. Frampton, Bankruptcy
Case No. 18-12808(KG)                             Administrator
Document No. 222331                               Delaware Department of Revenue
08 —Hand Delivery                                 Carvel State Office Building, 8th Floor
20 —First Class Mail                              820 N. French Street
                                                  Wilmington, DE 19801

(Counsel to Debtors)                              Hand Delivery
Colin R. Robinson, Esquire                        (Counsel for Wilmington Trust/Emergent
Pachulski Stang Ziehl &Jones LLP                  Capital Representation)
919 N. Market Street, 17th Floor                  Andrew Slcouvakis, Esquire
Wilmington, DE 19801                              K&L Gates LLP
                                                  600 N. King Street, Suite 901
Hand Delivery                                     Wilmington, DE 19801
(United States Attorney)
David C. Weiss c/o Ellen Slights, Esquire         Hand Delivery
United States Attorney's Office                   (Counsel for Wilmington Trust National
District of Delaware                              Association)
Hercules Building                                 Matthew B. Goeller, Esquire
1313 N. Market Street, Suite 400                  K&L Gates LLP
Wilmington, DE 19899                              600 N. King Street, Suite 901
                                                   Wilmington, DE 19801
Hand Deli~~eiy
(United States Trustee)                           Hand Delivery
Juliet M. Sarkessian, Esquire                     (Top Unsecured Creditor)
Office of the United States Trustee               Scott E. Waxman,Esquire
J. Caleb Boggs Federal Building                   K&L Gates LLP
844 King Street, Suite 2207                       600 N. King Street, Suite 901
Lockbox #35                                       Wilmington, DE 19801
 Wilmington, DE 19801
                                                   Hand Deli~~er-~~
Hand Deliver~~                                     (Counsel for CLMG Corp. and LNV
(Delaware Attorney General)                        Corporation)
Kathy Jennings, Esquire                            Jeffrey M. Schlerf, Esquire
Delaware Department of Justice                     Carl D. Neff, Esquire
Carvel State Office Building, 5th Floor            Fox Rothschild LLP
820 N. French Street                               919 N. Market Street, Suite 300
Wilmington, DE 19801                                Wilmington, DE 19801




 DOGS DE222331.193856/001
                 Case 18-12808-KG       Doc 414       Filed 08/22/19   Page 3 of 4



First Class Mail                                      First Class Mail
(Counsel for CLMG Corp. and LNV                       Secretary of Treasury
Corporation)                                          820 Silver Lake Boulevard, Suite 100
Thomas E. Lauria, Esquire                             Dover, DE 19904
Jesse L. Green, Esquire
White &Case LLP                                       First Class Mail
Southeast Financial Center                            US Department of Treasury
200 S. Biscayne Boulevard, Suite 4900                 Office of General Counsel
Miami, FL 33131                                       1500 Pennsylvania Avenue, NW
                                                      Washington; DC 20220
First Class Mail
(Counsel to LNV Corporation and CLMG                  First Class Mail
Corp.)                                                (United States Attorney General)
David M. Turetsky, Esquire                            William Barr, Esquire
Andrew T. Zatz, Esquire                               Office of the Attorney General
Kimberly A. Haviv, Esquire                            US Department of Justice
Samuel P. Hershey, Esquire                            950 Pennsylvania Avenue, NW
 White &Case LLP                                      Washington, DC 20530-0001
 1221 Avenue of the Americas
New York, NY 10020-1095                               First Class Mail
                                                      (Pension Benefit Guaranty Corporation)
First Class Mail                                      Pension Benefit Guaranty Corporation
(Counsel for CLMG Corp. and LNV                       Office of the Chief Counsel
Corporation)                                          1200 K Street, NW
Jason N. Zakia, Esquire                                Washington, DC 20005
White &Case LLP
 111 S. Wacker Drive, Suite 5100                       First Class Mail
Chicago, IL 60606-4302                                 Securities and Exchange Commission
                                                       Marc P. Berger, Esquire
First Class Mail                                       NY Regional Director
(Counsel for Wilmington Trust National                 Brookfield Place, Suite 400
Association)                                           200 Vesey Street
David C. Neu, Esquire                                  New York, NY 10281-1022
K&L Gates LLP
925 Fourth Avenue, Suite 2900                          First Class IVIaiI
Seattle, WA 98104                                      Securities and Exchange Commission -
                                                       Headquarters
 Fi►•st Class Mail                                     100 F Street, NE
 Secretary of State                                    Washington, DC 20549
 Division of Corporations -Franchise Tax
 John G. Townsend Building, Suite 4
 401 Federal Street
 Dover, DE 19901




                                                  2
 DOGS DE222331.1 93856/001
                  Case 18-12808-KG   Doc 414   Filed 08/22/19   Page 4 of 4



First Class Mail                               First Class Mail
Securities and Exchange Commission             (Top Unsecured Creditor)
Sharon Binger                                  Glenn J. Waldman, Esquire
Philadelphia Regional Director                 Waldman Trigoboff Hildebrandt & Calnan,
One Penn Center, Suite 520                     P.A.
1617 JFK Boulevard                             Plaza 100, Suite 780
Philadelphia, PA 19103                         100 N.E. Third Avenue
                                               Fort Lauderdale, FL 33301
First Class Mail
Internal Revenue Service                       Fi~•st Class Mail
Centralized Insolvency Operation               (Top Unsecured Creditor)
PO Box 7346                                    Omid Zareh, Esquire
Philadelphia, PA 19101-7346                    Weinberg Zareh Malkin Price LLP
                                               45 Rockefeller Plaza, 20th Floor
First Class Mail                               New York, NY 10111
(Top Unsecured Creditor)
MLF Lexsery                                    First Class Mail
Nathan A. Evans, President &CEO                (Counsel to Creditors JSARCO,LLC)
4350 East-West Highway, Suite 905              Joseph E. Sarachek, Esquire
Bethesda, MD 20814                             The Sarachek Law Firm
                                               101 Park Avenue, 27th Floor
Fi~~st Class Mail                              New York, NY 10178
(Top Unsecured Creditor)
Holland &Knight LLP
Jesus E. Cuza, Esquire
701 Brickell Avenue, Suite 3300
Miami, FL 33131

First Class Mail
(Top Unsecured Creditor)
Curtis, Mallet-Prevost, Colt & Mosle, LLP
Gabriel Hertzberg, Esquire
101 Park Avenue
New York, NY 10178-0061

First Class Mail
(Top Unsecured Creditor)
Daniel Coker Horton &Bell,P.A.
Alfred Smith
4400 Old Canton Road, Suite 400
Jackson, MS 39215-1084




 DOCS DE:222331.1 93856/001
